       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 1 of 7



 1   Stephen D. Hibbard (State Bar No. 177865)
     sdhibbard@jonesday.com
 2   Matthew J. Silveira (State Bar No. 264250)
     msilveira@jonesday.com
 3   Dennis F. Murphy, Jr. (State Bar No. 301008)
     dennismurphy@jonesday.com
 4   JONES DAY
     555 California Street, 26th Floor
 5   San Francisco, CA 94104
     Telephone: +1.415.626.3939
 6   Facsimile: +1.415.875.5700

 7   Attorneys for Defendants
     HDR GLOBAL TRADING LIMITED, ABS GLOBAL
 8   TRADING LIMITED, ARTHUR HAYES, BEN
     DELO, and SAMUEL REED
 9

10                                 UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                    SAN FRANCISCO DIVISION

13

14   BMA LLC,                                       Case No. 3:20-cv-03345-WHO

15                    Plaintiff,                    JOINT STIPULATION AND ORDER
                                                    REGARDING PLAINTIFF’S SECOND
16          v.                                      AMENDED COMPLAINT AND
                                                    DEFENDANTS’ RESPONSE DATE
17   HDR Global Trading Limited (a.k.a.             AND OTHER DEADLINES RELATED
     BitMEX), ABS Global Trading Limited,           TO PLAINTIFF’S SECOND AMENDED
18   Arthur Hayes, Ben Delo and Samuel Reed,        COMPLAINT

19                    Defendants.

20
21

22

23

24

25

26
27

28
                                                        JOINT STIP AND [PROPOSED] ORDER RE:
                                                                        SAC 3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 2 of 7



 1          Plaintiff BMA LLC (“Plaintiff”) and Defendants HDR Global Trading Limited (“HDR”),

 2   ABS Global Trading Limited (“ABS”), Arthur Hayes, Ben Delo, and Samuel Reed (together

 3   “Defendants”), through their counsel of record, stipulate as follows:

 4          WHEREAS, on May 16, 2020, Plaintiff filed a Complaint against Defendants (ECF No.

 5   1);

 6          WHEREAS, on May 18, 2020, Plaintiff filed an Amended Complaint against the same

 7   Defendants (ECF No. 6);

 8          WHEREAS, on May 26, 2020, Plaintiff filed a Proof of Service of Summons as to

 9   defendant ABS (ECF No. 10);

10          WHEREAS, on June 11, 2020, Plaintiff and ABS entered into a stipulation, pursuant to

11   Civil Local Rule 6-1(a), to extend ABS’s time to answer, move, or otherwise respond to

12   Plaintiff’s Amended Complaint in this action to July 13, 2020 (ECF No. 25);

13          WHEREAS, Plaintiff’s counsel has indicated to Defendants’ counsel a desire to file a

14   Second Amended Complaint to add plaintiffs and other allegations;

15          WHEREAS, Defendants now stipulate to the filing of the draft Second Amended

16   Complaint received from Plaintiff’s counsel on July 1, 2020;

17          WHEREAS, on July 1, 2020, plaintiffs provided waivers of service of summons to

18   defendants HDR, Arthur Hayes, Ben Delo, and Samuel Reed, each of which or whom has now,

19   through counsel, executed a waiver of service of summons;

20          WHEREAS, as entities or persons outside the United States, defendants HDR, Arthur
21   Hayes, and Ben Delo’s current response deadlines are September 29, 2020;

22          WHEREAS, as a person outside of California, defendant Samuel Reed’s current response

23   deadline is August 31, 2020;

24          WHEREAS, in order to promote efficiency before the Court, the parties have met and

25   conferred and have reached a compromise on the deadline for all defendants – HDR, ABS, Arthur

26   Hayes, Ben Delo, and Samuel Reed – to serve any answer, motion, or other response to Plaintiff’s
27   Second Amended Complaint, further outlined below and subject to the Court’s approval, so that

28   all Defendants are on the same schedule moving forward;
                                                              JOINT STIP AND [PROPOSED] ORDER RE:
                                                   -2-                        SAC 3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 3 of 7



 1          WHEREAS, the extensions of time to serve any answer, motion, or other response to

 2   Plaintiff’s Second Amended Complaint will not alter the date of any event or any deadline

 3   already fixed by Court order; and

 4          WHEREAS, the parties have met and conferred and have agreed to a proposed briefing

 5   schedule, subject to the Court’s approval, if any Defendant files a motion to dismiss, a motion to

 6   strike, or other motion in connection with Plaintiff’s Second Amended Complaint.

 7          NOW THEREFORE, pursuant to Civil L.R. 7-12, the undersigned parties, by and through

 8   their counsel of record, stipulate as follows:

 9          1.      Plaintiff may file the Second Amended Complaint sent in draft form on July 1,

10   2020 to Defendants’ counsel;

11          2.      Defendants shall file and serve any answer(s), motion(s), or other response(s) to

12   Plaintiff’s Second Amended Complaint no later than September 14, 2020;

13          3.      Plaintiff shall file and serve any opposition(s) to any motion(s) filed by Defendants

14   no later than October 29, 2020;

15          4.      Defendants shall file and serve any reply brief in support of any motion(s) no later

16   than November 30, 2020;

17          5.      Should any of the Defendants move to dismiss the Second Amended Complaint on

18   the grounds of lack of personal jurisdiction, Plaintiffs specifically reserve the right to seek

19   modification of the above briefing schedule to accommodate any necessary jurisdictional

20   discovery and any associated discovery motions; and
21          6.      By entering into this stipulation, Defendants waive only any challenge regarding

22   defects in the manner and method of service of process of the complaint and summons.

23   Defendants expressly reserve all other rights, defenses, and objections in connection with

24   Plaintiff’s Second Amended Complaint, including, without limitation, the right to file a motion to

25   dismiss for lack of personal jurisdiction. Entry into this stipulation does not constitute consent to

26   the jurisdiction of this Court for Defendants HDR, Arthur Hayes, Ben Delo, or Samuel Reed.
27   Plaintiffs expressly reserve any and all claims and defenses, including, without limitation, the

28   right to argue that any of the Defendants have business, physical and/or legal presence and/or
                                                                JOINT STIP AND [PROPOSED] ORDER RE:
                                                      -3-                       SAC 3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 4 of 7



 1   residence in the United States and in this District.

 2
      DATED: July 10, 2020                            JONES DAY
 3

 4
                                                                  /s/ Stephen D. Hibbard
 5                                                                  Stephen D. Hibbard
 6                                                    Counsel for Defendants HDR GLOBAL
                                                      TRADING LIMITED, ABS GLOBAL
 7                                                    TRADING LIMITED, ARTHUR HAYES, BEN
                                                      DELO, and SAMUEL REED
 8
 9    DATED: July 10, 2020                            CONSENSUS LAW

10

11                                                               /s/ Pavel I. Pogodin, Ph.D.
                                                           Pavel I. Pogodin, Ph.D. (SBN 206441)
12                                                    5245 Av. Isla Verde
                                                      Suite 302
13                                                    Carolina, PR, USA 00979
                                                      Telephone: +1.650.469.3750
14                                                    Facsimile: +1.650.472.8961
                                                      Email: pp@consensuslaw.io
15
                                                      Counsel for Plaintiff BMA LLC
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              JOINT STIP AND [PROPOSED] ORDER RE:
                                                     -4-                      SAC 3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 5 of 7



 1          I, Stephen D. Hibbard, am the ECF User whose ID and password are being used to file

 2   this JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFF’S

 3   SECOND AMENDED COMPLAINT AND DEFENDANTS’ RESPONSE DATE AND OTHER

 4   DEADLINES RELATED TO PLAINTIFF’S SECOND AMENDED COMPLAINT. In

 5   compliance with Civil L.R. 5-1(i)(3), I hereby attest that counsel for plaintiff, Pavel I. Pogodin,

 6   Ph.D., concurs in this filing.

 7   DATED: July 10, 2020
                                                                /s/ Stephen D. Hibbard
 8                                                         STEPHEN D. HIBBARD
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                JOINT STIP AND [PROPOSED] ORDER RE:
                                                    -5-                         SAC 3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 6 of 7



 1                                           *       *      *

 2                                               ORDER

 3          PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing on any motion

 4   related to this Order shall be scheduled for December 16, 2020 at 2 p.m.

 5

 6
     DATED: July 13, 2020                        ____________________________________
 7                                               THE HONORABLE WILLIAM H. ORRICK
                                                 UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             JOINT STIP AND [PROPOSED] ORDER RE:
                                                  -6-                        SAC 3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 31 Filed 07/13/20 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify under penalty of perjury that on July 10, 2020, I authorized the electronic

 3   filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the e-mail addresses on the Electronic Mail Notice List.

 5
                                                        /s/ Stephen D. Hibbard
 6                                                      STEPHEN D. HIBBARD
                                                        JONES DAY
 7                                                      555 California Street, 26th Floor
                                                        San Francisco, CA 94104
 8
                                                        Telephone: +1.415.626.3939
 9                                                      Facsimile: +1.415.875.5700
                                                        E-mail: sdhibbard@jonesday.com
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               JOINT STIP AND [PROPOSED] ORDER RE:
                                                    -7-                        SAC 3:20-cv-03345-WHO
